Filed Under Rule 424(b)(3), Registration Statement No. 333-155631 Pricing Supplement Number 228 Dated June 13, 2011 (To: Prospectus Dated November 24, 2008 and Prospectus Supplement Dated November 26, 2008)  CUSIP Number Principal Amount Selling Price Gross Concession Net Proceeds Coupon Type Coupon Rate Coupon Frequency Maturity Date 1st Coupon Date 1st Coupon Amount Survivor's Option Product Ranking 63743FMY9 [] 100.000% 1.450% [] Fixed 3.000% SEMI-ANNUAL 06/15/2018 12/15/2011 Yes Senior Unsecured Notes Redemption Information: Non-Callable
